                 Case 2:17-cv-01470-APG-DJA Document 45 Filed 09/03/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Wells Fargo Bank, N.A.
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-01470-APG-DJA
Apollo Developments, LLC, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Wells Fargo Bank, N.A. as follows: It is hereby declared that
         Defendants, Apollo Developments, LLC and Richard Bianco, trustee of the Richard Bianco Living
         Trust, have no right, title, or interest in the Property located at 6518 Holly Bluff Ct., Las Vegas,
         Nevada 89122, APN 161-15-613-078, and that Wells Fargo Bank, N.A.'s deed of trust survived the
         HOA foreclosure sale on the Property held on 6/12/2012.




         9/3/2020
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
